Citation Nr: 1626025	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  12-01 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for damaged or torn left shoulder rotator cuff due to surgical removal of a portion of the left lung.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

During the pendency of the appeal, the RO issued a November 2015 rating decision granting service connection for left shoulder, torn rotator cuff with tear as secondary to status post left upper lobe lung removal and assigned a 50 percent evaluation, effective June 16, 2015.  The Veteran has not disagreed with the evaluation or effective date; therefore, these issues are not before the Board.  The appeal is limited to the claim under section 1151 as reflected on the title page.  

In an August 2015 correspondence, the Veteran withdrew his request for a Board hearing.  


FINDING OF FACT

Entitlement to service connection for left shoulder, torn rotator cuff with tear as secondary to status post left upper lobe lung removal was granted by the RO in a November 2015 rating decision.  


CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C.A. § 1151 for damaged or torn left shoulder rotator cuff due to surgical removal of a portion of the left lung is dismissed as moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

In December 2009, the RO denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for damaged or torn left shoulder rotator cuff due to surgical removal of a portion of the left lung.  In general, when a veteran experiences additional disability as the result of hospital care, medical or surgical treatment, or examination furnished by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2014).

In a November 2015 rating decision, service connection was granted for left shoulder, torn rotator cuff with tear as secondary to status post left upper lobe lung removal.  Accordingly, the disability is already service-connected.  Thus, the Board finds that this claim is rendered moot.  The claim pursuant to 38 U.S.C.A. § 1151 is dismissed.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.101(d) (2015).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for damaged or torn left shoulder rotator cuff due to surgical removal of a portion of the left lung is dismissed.   




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


